Neely, Chief Justice,
concurring:
I reluctantly concur in the majority opinion because the structure of the Internal Revenue Code of 1954 § 103 is an invitation to states to subsidize their own citizens competing with the citizens of other states.1 When the *721Federal government is indifferent about government subsidies to one group of citizens so that they can beat out another group of citizens in the open market it becomes impossible for the state courts to preserve fair rules in the economy. It should be obvious to even the most naive that all development is not for a public purpose; in a state court applying state constitutional provisions protecting property rights, a distinction is required between industrial development and commercial development. In general, commercial enterprises do not increase wealth while an industrial enterprise brings a large company payroll plus all of the secondary income induced by it. This is the first case to my knowledge in which this Court has validated the use of tax free government bonds to subsidize the interest cost on a commercial, as opposed to an industrial, project, where there is no public purpose other than aid to West Virginia citizens in a multi-state market area.
At the national level the distinction between industrial and commercial projects may not be distinct, but in state court the distinction is overwhelming. To analogize for a moment to international trade, one can say that industrial projects in West Virginia are designed to generate foreign exchange by providing export goods while commercial projects merely reallocate existing wealth. Not all commercial projects, of course, are so devoid of public purpose as to be invalid; parking garages and housing developments are examples of projects which are both in competition with private enterprise and serve a legitimate public goal. However, in order for *722government subsidization of any commercial project to be legitimate it is necessary to demonstrate that there is an unfulfilled need in the project market which has been determined by the political process to be so urgent that government support to the purveyors of the needed product is required to meet the demand. Traditionally housing, parking, and transportation have been included in this class. Employment (i.e., the production of wages) may also fulfill a “public purpose,” when only state constitutional provisions are considered, but it is necessary to demonstrate that total employment is significantly increased. I have no quarrel with the general proposition that government may elect to use private enterprise to meet public needs, but the key there is the “public needs” requirement. State ex rel. Charleston Parking Authority v. Coghill, 156 W.Va. 877, 207 S.E.2d 113 (1973).
The Federal courts are entrusted with the duty of protecting the market sector of the economy from unfair government competition which serves no legitimate public purpose, yet they appear to have so relaxed their vigilance in this regard that any Congressional scheme to subsidize private enterprise, no matter how predatory, will be sustained. My review of the Federal cases leads me to conclude that the so-called doctrine of “judicial restraint” is nothing more than one more result oriented standard of review and, therefore, certainly not set in stone. Eventually, when government involvement with private enterprise in circumstances totally unrelated to any public purpose becomes so pervasive that the corporate state is imminent, the Supreme Court will modify the standard of review and again restrain the enlistment of government in aid of private profit. As a West Virginia judge it is not my responsibility to protect the citizens of Pennsylvania or Ohio from government subsidized competition; that is the job of the Federal courts. It is for that reason that I believe that this Court can accept development bond issues for all industrial purposes under our State Constitution, the primary market is an export market and there is no unfair corn-*723petition with West Virginia industry. It is legitimate for a state judge to be parochial in this regard; the Federal courts have not directed that I apply a more restrictive rule. If, however, the Supreme Court were to order all state judges to enforce the “public purpose” doctrine, I would willingly comply, as I would with any other Federal mandate.
1 consent to the result reached by the majority only because the facts of the case before us indicate that the commercial enterprise which the bond issue will subsidize is located on the border of West Virginia and Ohio. The uncontroverted argument of the relator was that this particular commercial development will enhance West Virginia’s competitive position in the Wheeling metropolitan area which includes a substantial part of Ohio. The persuasive argument was made that a pristine pure reluctance by this Court to afford the West Virginia developers the advantages of County revenue bonds will not chill Ohio’s willingness to authorize such brigandage. Consequently, until either the Federal courts or the Congress formulate some uniform criteria for government subsidized investment I am compelled to act in a defensive way to protect West Virginia commerce from unfair, government subsidized commerce in other states.2 I wish, however, to be on record as opposing, as a matter of principle, the government subsidization of commerce. Obviously it is possible to make the distribution of goods more efficient and less expensive, which has a wealth generating effect. Yet if commerce is subjected to vector analysis, we will find that the wealth generation vector in any particular new enterprise applying existing technology is negligible in comparison to the reallocation vector. In general, commerce has many of the attributes of a zero sum game while industrial development, from a parochial West Virginia perspective, *724is capable of benefiting everyone in West Virginia without injuring anyone in West Virginia (a Paraeto optimum, in economic terms).
Over a century ago Justice Miller of the United States Supreme Court perceived this problem and found that the state is limited in its use of power to the enhancement of the general public welfare and cannot redistribute resources from one citizen to another. In Loan Association v. City of Topeka, 87 U.S. (20 Wall.) 655, 22 L.Ed. 445 (1874), the Court invalidated a municipal ordinance which authorized taxation to support the issuance of municipal bonds to assist the construction of a private bridge factory. The sole question was the authority of the Kansas Legislature to pass the enabling statute. The Court held that the tax could be levied only for a public purpose and that a contribution to the aid of any manufacturer was not such a purpose and, therefore, the statute was void.3 In the words of Justice Miller:
To lay with one hand the power of the government on the property of the citizen, and with the other to bestow it upon favorite individuals to aid private enterprises and build up private fortunes, is nonetheless a robbery because it is done under the forms of law and is called taxation. This is not legislation. It is a decree under legislative forms. Loan Association, supra, 87 U.S. (20 Wall.) at 664.
As the Court recognized in Loan Association, government regulation of the economy is not impermissible per se; it is invalid only when the State has moved beyond the sphere of its own limited authority by using its power to help some citizens at the expense of others, rather than promoting genuinely public purposes to benefit the citizenry as a whole. Otherwise,
*725[t]he merchant, the mechanic, the innkeeper, the banker, the builder, the steamboat owner, are equally promoters of the public good, and equally deserving the aid of the citizens by forced contributions. No line can be drawn in favor of the manufacturer which would not open the coffers of the public treasury to the importunities of two-thirds of the businessmen of the city or town. Loan Association, supra, 87 U.S. (20 Wall.) at 665.
The theory that governmental authority has implied limits which preserve private autonomy evolved from the American tradition of “natural law” which held that each branch of government is confined to a sphere of authority defined by the nature and function of that level and by the inherent rights of citizens. The decision in Loan Association was based in part upon such a conception of a natural economic order which had been supported by the Supreme Court since Calder v. Bull, 3 U.S. (3 Dall.) 386, 1 L.Ed. 648 (1798) when Justice Chase in a seriatim opinion expressed his willingness to prevent a legislature from intruding upon a private contract or property right even if it were not “expressly restrained by the Constitution,” because certain acts were simply violative of principles of natural justice. Justice Storey’s majority opinion in Terrett v. Taylor, 13 U. S. (9 Cranch) 43, 3 L.Ed. 650 (1815) reflected that same theory when he reasoned that the Virginia Supreme Court could not divest the Episcopal Church of its property because the enabling statute violated “the fundamental laws of every free government,” in addition to the “spirit and letter of the Constitution.” Id. 13 U.S. (Cranch) at 52. It was this theory that Justice Miller elaborated upon in Loan Association when he observed that: “[t]here are rights in every free government beyond the control of the State,” and, “[limitations on such [governmental] power which grow out of the essential nature of all free government.” Loan Association, supra, 87 U.S. (20 Wall.) at 665.4
*726An exhaustive treatment of the historical role of the courts in protecting the free market sector of the economy from incursion by government is beyond the capacity of any concurring opinion of reasonable length.5 The so-called Lochner6 era (from 1897 to 1937) is well-known to lawyers and law students alike and it is not necessary to review the extent to which the Supreme Court was willing to go to protect the free market economy during that period. Commentators and law professors have sufficiently reviled the entire concept of court supervision of the economy, and there is little debate that in its excesses the Lochner era was wrong in blindly embracing empirically unworkable theories of laissez-faire economics, reinforced by the doctrine of evolution as told by Herbert Spencer. In its zeal to repudiate Lochner and its progeny, however, the United States Supreme Court has probably laid the ground for a dangerous imbalance between the private and public sectors.
In abandoning Lochner, the Court moved well beyond the idea that legislatures need only demonstrate a real or substantial relation between laws and their objectives and in United States v. Carolene Products Compa*727ny, 304 U.S. 144, 58 S.Ct. 778, 82 L.Ed 1234 (1938), the Court declared that it would sustain regulation in the socio-economic sphere if any state of facts either known or reasonably inferable would support the decision of the Legislature. In Williamson v. Lee Optical Company, 348 U.S. 483, 75 S.Ct. 461, 99 L.Ed. 563 (1955), the Court reached the zenith of its hands-off policy in upholding a law restricting optometry on the supposition that the Legislature decided that eyeglass prescriptions were necessary to promote health, and observed that “[t]he day is gone when this Court uses the due process clause of the Fourteenth Amendment to strike down state laws, regulatory of business and industrial conditions because they may be unwise, improvident, or out of harmony with a particular school of thought * * *. We emphasize again what Chief Justice Waite said in Munn v. Illinois, 94 U.S. 113, 134, 24 L.Ed. 77, ‘for protection against abuses by Legislatures the people must resort to the polls not to the courts.’ ” Id at 488, 75 S.Ct. at 464. It is significant, however, that the Court has never wholly abandoned the position that legislatures, at least in their regulatory capacity, must always act in furtherance of public purposes that transcend the shifting of private interests through the political process. The Lochner cases have never been expressly overruled and the core of those cases does survive.
In tracing the historical role of the Court in protecting the free market sector of the economy from incursion by government it can be seen from the very first Supreme Court cases that it has been an elementary, general propositon that, even in the absence of a Constitutional prohibition, the State or its political subdivisions may not use public monies to aid individual interests. While today’s schemes are more sophisticated than yesteryear’s direct subsidization from tax revenues, that is essentially what occurs when tax free bonds are used for construction. One class of taxpayers operating in the free market must pay the market rate of interest because all of the interest is taxable, while the favored taxpayer, authorized to use tax free bonds for his personal purpose, need pay only a fraction of the market rate because of the tax advantage the investor receives. *728Government revenues are accordingly reduced when large amounts of interest are tax free. The expansion of the role of government in recent years has naturally resulted in an enlargement of the public function category; however, when taxation is used to improve the position of one private entity over another private entity, whether by direct seizure or through regulation, that regulation should be invalid. It is difficult to develop meaningful standards by which to review a bond issue, but the Court cannot continue to allow maximum legislative economic experimentation.7
For example, if the commercial project under consideration in the case before us had been planned for construction in Braxton County where there is no significant out-of-state competition I would be adamantly against affirming the constitutionality of a bond issue for commercial purposes. Since the West Virginia Constitution, Article 8, §§ 9 and 10 provide that property shall not be taken without just compensation, I would see no way around sustaining the claim by competing businesses in an entirely West Virginia market that their private investments made at the going market rate of interest will be, for all intents and purposes, confiscated by the State if it subsidizes a new competing, commercial (rather than industrial) enterprise. When the corporate state is fully operational developers will either be successful or unsuccessful in business depending upon whether they have sufficient political influence to con*729vince the appropriate authority to authorize revenue bond issues.
One of the preeminent pillars of our constitutional government is a separation of the private sector from the government sector for political rather than economic reasons. The definition of totalitarianism is a system which is “totally’ organized by one power hierarchy, thus precluding any avenue of escape. As government intrudes itself into areas where its participation is not required by considerations of wealth redistribution at the consumer level (as in housing), capital formation, research and development (as, for example, nuclear fusion research which cannot be supported by the private sector) or export cartels, the opportunities for employment disassociated from politics diminish. When all elements of the economy are subject to government competition by subsidization, it becomes political rather than economic skill which is decisive for success.
Accordingly, while this Court is caught between the proverbial “rock and the hard place” with regard to commercial enterprises located in the cities on our borders with other states, I would point out that our decision today is not a general validation of revenue bond issues for commercial purposes but merely a validation of revenue bond issues for commercial purposes in areas where our residents engaged in commerce are competing with unfair tactics in other states. While an Act may be constitutional on its face, there are occasions in which it may be unconstitutionally applied, State ex rel. Charleston Parking Authority v. Coghill, 156 W. Va. 877, 207 S.E.2d 113 (1973), and I would say that no better application of that rule could occur than when one group of West Virginia residents seeks to enlist the aid of the State in the market sector of the economy in order to compete against another group of West Virginia residents who have undertaken all of the risks, expenses, and vexations of the market economy.

 Section 103(a)(1) of the Internal Revenue Code of 1954 provides that gross income does not include interest on the obligations of a state, a territory, or a possession of the United States, or of any political subdivision of the foregoing. Because the interest on reve*721nue bonds of a state agency is excluded from Federal and State income taxes, the rate is generally lower than that which private borrowers pay, and this savings is generally passed on in the form of lower rentals. Furthermore, rental payments are deductible under Federal and State laws as an operating expense. By buying the bonds itself, it is possible for an industry to realize a net profit in its occupancy of the facility and a net tax savings resulting from rent deductions and receipt of nontaxable interest-income. See, Note, “The Public Purpose of Municipal Financing for Industrial Development,” 70 Yale L.J. 789 (1961) and Note, 15 U. Fla. L. Rev. 262, 269-70 (1962).


 This area of the law may best be corrected by the Internal Revenue Service since it is their broad interpretation of Section 103 that allows private commercial developments. See, Spiegel, “Financing Private Ventures with Tax-Exempt Bonds: A Developing ‘Truckhole’ in the Tax Law,” 17 Stan. L. Rev. 224 (1965).


 That Justice Miller did not have an unyielding attachment to laissez-faire economics is shown by his majority opinion in the Slaughterhouse Cases, 83 U.S. (16 Wall.) 36, 21 L.Ed 394 (1873), in which the Supreme Court upheld Louisiana’s law granting to a private corporation a 25-year monopoly to maintain slaughterhouses and stockyards in and around New Orleans.


 This same rationale appears in a case that originated in our own State of West Virginia, Parkersburg v. Brown, 106 U.S. 487, 1 S.Ct. 442, 27 L.Ed 238 (1883) in which a suit was brought against the city by the holders of certain defaulted bonds to recover the principal and interest due. The bonds has been issued under an Act of the West *726Virginia Legislature which had authorized the city to lend its bonds to manufacturers locating in the city. This “loan” was evidenced by the manufacturer’s notes to the city and secured by deed of trust on its property. The manufacturers had become bankrupt and the city had failed to enforce the deed of trust. The suit asked for a receiver to take charge of the remaining property and for a deficiency judgment against the city. Citing Topeka, supra the Court had little difficulty in holding that the enabling legislation was invalid and that the bonds were void since they had not been issued for a public purpose. Once again the Court seemed to base its decision on the unwritten but inherent limitation on any legislation and stated:
“There was no provision in the Constitution of West Virginia of 1862 authorizing the levying of taxes to be used to aid private persons in conducting a private manufacturing business. This being so, the Legislature has no power to enact the Act of 1868.” Parkersburg v. Brown, 106 U.S. 487, 501, 1 S.Ct. 442, 27 L.Ed 238 (1883).


 I have, however, handled the subject at great length in a forthcoming book entitled, How Courts Govern America, which will be published in the fall of 1981 by Yale University Press.


 Lochner v. New York, 198 U.S. 45, 25 S.Ct. 539, 49 L.Ed. 937 (1905).


 I do not wish to enter into a protracted discussion of “public purpose” at this point since it is obviously an elastic term upon which ad hoc decisions are made. Compare, e.g. State v. F. H. Vahlsing, Inc., 147 Me. 417, 88 A.2d 144 (1952) which upheld a potato tax to be a public purpose, when the proceeds were used for the potato industry, primarily on the grounds that potato farming was central to the Maine economy while in Lingamfelter v. Brown, 132 W. Va. 566, 52 S.E.2d 687 (1949) a similar tax on apples for the benefit of the apple industry was held not to be a public purpose because commercial apple production was not large enough in West Virginia to impress it with a public interest. For a definition of public purpose see, State ex rel. City of Charleston v. Coghill, 156 W. Va. 877, 207 S.E.2d 113 (1973).